         Case 2:18-cv-02269-JAD-BNW Document 97 Filed 06/21/21 Page 1 of 4



 1 J Christopher Jorgensen
   Nevada Bar No. 5382
 2 Abraham   Smith
   Nevada Bar No. 13250
 3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
   3993 Howard Hughes Pkwy, Suite 600
 4 Las Vegas, NV 89169
   Tel: 702.949.8200
 5 E-mail: cjorgensen@lewisroca.com
   E-mail: asmith@lewisroca.com
 6
   Co-Counsel for Plaintiff
 7 United Automobile Insurance Company

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
   UNITED AUTOMOBILE INSURANCE                          Case No.: 2:18-cv-02269-JAD-BNW
10 COMPANY,

11          Plaintiff,                                  STATUS REPORT

12 vs.

13 THOMAS CHRISTENSEN, an individual; E.
   BREEN ARNTZ, an individual; and GARY
14 LEWIS, an individual,

15          Defendants.

16          On January 14, 2021, United Automobile Insurance Company (“Plaintiff”) filed a Request

17 for Extension of Time to File a Joint Status Request. (ECF No. 84). The reason for the request

18 was the pending Ninth Circuit Mediation, and the hope that progress would be made in settling

19 this, and other related cases. On February 1, 2021 this Court granted the Request, giving the

20 parties additional time through the completion of the mediation (ECF No. 90).

21          The Ninth Circuit mediation was held on February 24, 2021. Although the mediator

22 ordered that any settlement and dismissal of the appeal be completed by June 11, 2021, no final

23 settlement was reached as of that date. The mediator has ordered the parties to participate in a

24 follow-up conference on July 20, 2021. (Exhibit 1).

25          The Ninth Circuit mediator has set another follow-up conference with the parties on July

26 20, 2021.

27          In light of this conference, Plaintiff asks the court to grant a further extension of time

28 through July 26, 2021, and require another status report at that time. Plaintiff has not had an

                                                    1
         Case 2:18-cv-02269-JAD-BNW Document 97 Filed 06/21/21 Page 2 of 4



 1   opportunity to confer with Defendants regarding this request.
 2          Such request is sought in good faith and for purposes of judicial economy.
 3          DATED this 21st day of June, 2021
 4                                            LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
                                              By: /s/ J Christopher Jorgensen
 6                                               J Christopher Jorgensen (# 5382)
                                                 Abraham Smith (# 13250)
 7                                               3993 Howard Hughes Pkwy, Suite 600
                                                 Las Vegas, NV 89169
 8
                                                  Co-Counsel for Plaintiff United Automobile
 9                                                Insurance Company
10

11

12                                             IT IS SO ORDERED:
13

14                                              __________________________________
                                                UNITED STATES MAGISTRATE/DISTRICT
15                                              COURT JUDGE
16
                                                        June 24, 2021
                                                DATED: ____________________________
17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
